Citation Nr: 1521338	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for his service-connected hearing loss.  A remand is necessary for further evidentiary development of this claim.

At his Board hearing in March 2015, the Veteran reported that his hearing loss had worsened since his last VA examination in January 2013, nearly two years ago.  He also indicated that his hearing loss affects his job.  In light of this testimony, the claim is remanded for a new examination to assess the current severity of the hearing loss.

As the claim is being remanded for a new VA examination, the RO should also update the file with VA treatment records since October 2014, and any pertinent private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his hearing loss.  Request that he provide, or authorize VA to obtain, these records. All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  Also, obtain all relevant VA treatment records since October 2014.

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for a VA audiology examination by an appropriate professional.  The claims file must be reviewed by the examiner.  The examiner is to provide an opinion as to the current severity of the Veteran's bilateral hearing loss.  The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  

Based upon the examination findings, claims file review, and the Veteran's contentions, the examiner must address the functional effects of the bilateral hearing loss on the Veteran's daily life and social and occupational functioning.  All opinions must be supported by a complete rationale. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

